ACCEPTED
                                                                                                 12-14-00314-CR
                                                                                    TWELFTH COURT OF APPEALS
                                                                                                  TYLER, TEXAS
                                                                                           11/13/2015 4:52:05 PM
                                                                                                       Pam Estes
                                                                                                          CLERK

                          NO. 12-14-00314-CR; 12-14-003IS-CR?
                                    12-14-00317-CR;
                                                                              FILED IN
                                                                       12th COURT OF APPEALS
                                                                            TYLER, TEXAS
                                                                       11/13/2015 4:52:05 PM
                                                                              PAM ESTES
                                      IN THE                                    Clerk
                             TWELFTH COURT OF APPEALS
                                 AT TYLER, TEXAS



                             DANIEL WAYNE MCLEMORE.
                                     Appellant,
                                       VS.
                                 THE STATE OF TEXAS,
                                       Appellee.




                                   APPEAL FROM THE
                  4 0 2 ^ DISTRICT COURT OF WOOD COUNTY, TEXAS

                      MOTION FOR WITHDRAWAL OF COUNSEL


TO THE HONORABLE JUDGE OF SAID COURT:
        NOW COMES Movant, WM. BRANDON BAADE, Attomey for Defendant, Daniel Wayne
McLemore, and brings this Motion for Withdrawal of Counsel, and in support thereof, shows the
Court the following:
                                             L

                                                                                      PAGE 1
        Good cause exists for withdrawal of Movant as counsel because Movant hasfiledan Anders
Brief in the above referenced cases. Counsel has reviewed the record and has concluded that, in
his professional opinion, the record contains no reversible error or jurisdictional defects.
                                                  n.
        There are no current settings and or deadlines in this case.
        This Motion is not sought for the purposes of delay.
                                                 III.
        A copy of this motion together with a letter advising Appellant, Daniel Wayne McLemore,
of his right to obtain a copy of the record from counsel to file a pro se brief if she so desires.
Additionally, by this Motion appointed counsel advises the Appellant, Daniel Wayne
McLemore, that he has the right to obtain a copy of the record from counsel at the address
and/or phone number listed below and to file a brief with the Court of Appeals in this case.
Further, a copy of the letter mailed to Daniel Wayne McLemore, is attached as Exhibit "A" to this
motion which informs him of his right to review the record in his case and to file a pro se brief.
Exhibit "A" has been delivered to the last known addresses of Defendant Daniel Wayne McLemore
by Certified Mail Return Receipt Request and by Regular Mail, proper postage affixed to:
                Daniel Wayne McLemore
                TDCJ #01965778
                Dolph Briscoe Unit
                1459W. Hwy. 85
               Dilley, Texas 78017

        WHEREFORE, PREMISES CONSIDERED, Movant prays that the Court enters an order
discharging Movant as court appointed attomey of record for Appellant, Daniel Wayne McLemore,
and for such other and further relief that may be awarded at law or in equity.




                                                                                          PAGE 2
                                            Respectfully submitted.




                                            Wm. Brandon Baade
                                            State Bar No. 00793189
                                            522 N. Broadway
                                            Tyler, TX 75702
                                            903.763.3600
                                            ATTORNEY FOR APPELLANT,
                                            DANIEL WAYNE MCLEMORE

                                CERTIFICATE OF SERVICE
       This is to certify that on November 13, 2015, a true and correct copy of the above and
foregoing document was served on all interested parties and counsel, in accordance with the Texas
Rules of Appellate Procedure.




                                            Wm. Brandon Baade




                                                                                         PAGE 3
                                                                       U.S. Postal Service
                                  W M . BRANDON BAA                    CERTIFIED MAIL' RECEIPT
                                                                                                                                          ^ ^ ^ ^ ^ ^ ^


                                  Attorney a n d Counselor at          nnmestic               Mail Oi^'V                     ^    —        —
 522 N. Broadway                                                 ta
                                                                 fU
 Tyler, Texas 75702                                              in "T'or delivery info.mat.on. visit our webs.te at ^^..-us,-
 903.526.5867 Tyler                                                            DI
 903.763.3600 Quitman                                             tr
                                                                  ru                                                                  "0712
                                                                                                   13.45
 888-965-9551 (fax)                                               n-   S
                                                                                                                                           0?
 brandonbaadelaw@gmail.com                                        in
                                                                       •       M u m Receipt ? « i * o p i »   !~i7r7in             PostmatK
                                                                  m    O       Return  ftecdp«(*etOTite)       $_„»U»W                Hers
                            November 13,2015                      a
                                                                  •
                                                                       •        CarKiadMailRMt'WePOellW            f&flW"
                                                                  a    •        AdultSiataUiraRequirad         S   fOlQS '

 CMRRR: 7 - ^ ^ Oi^HO o^pj fix^ s ' r x a                         e
                                                                  ja
                                                                  3-       •    AduH Signature   Ress^^0^^i^Ji:z===:====^
                                                                                                  $1.64              il/13/2015
 AND REGULAR MAIL                                                 a
                                                                  m
Daniel Wayne McLemore                                              •
TDCJ #01965778
Dolph Briscoe Unit                                                             ;s"Foin.3800,Ap ,l2015 RS*J!aa?'
                                                                                                                             See Reverse for tnslr.i..tl6

1459 W. Hwy. 85
Dilley, Texas 78017

Re:       Daniel Wayne McLemore v. State of Texas
          Case No. 12-14-00314-CR;
          12* Court of Appeals, State of12-14-00315-CR;
                                          Texas         12-14-00317-CR

Dear Mr. McLemore:
        Enclosed is a Anders Brief and a Motion to Withdraw as appointed counsel 1 havefiledin
your case.. As stated, I have filed an Anders Brief in your case. An Anders Brief informs the
12* Court of Appeals in Tyler, Texas, that 1 reviewed the record and have concluded that, in my
professional opinion, the record contains no reversible error or jurisdictional defects. As a result
I am required to file a Motion to Withdraw as your appointed counsel.
       You have the right to examine the record in your case. You may do this by
contacting me at the numbers or email listed above. You also have the right to file a pro se
brief with the 12* Court of Appeals in Tyler, Texas. If you desire to pursue filing a brief on
your own, then please contact me immediately.


        If you have any questions, or would like further explanation regarding this letter, please
let me know.
          Thank you for your attention to this matter.

                                               Respectfully,


                                               Wm. Brandon Baade
c: file